Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE20 20160037278, filed on 06/14/2016.
Allowable Subject Matter
3.	Claims 1-9 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Regarding claim 1, the prior art of record Voigt Burkhard (EP 2428773) teaches Inductance system [Figures 1-3, system 10 shown] as application in induction machines having two or more primary inductance arrangements as the stator (10) and at least one secondary inductance arrangement (11, 12) as a rotating or linearly driving unit [Figures 1-3, a primary inductance arrangement 10 is shown], wherein the primary inductance arrangement (10) and the secondary inductance arrangement (11, 12) [Figures 1-3, a secondary inductance arrangement 14, 16 shown] are configured as ladder-rungs arrangement comprising electrically conductive rungs (14, 14a-14c) and connecting them spars (15, 15a-15c), [See Figures 1-3 for arrangement].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “characterized in that the impedance of the spars (15, 15a-15c) in relation to the impedance of the rungs (14, 14a-14c) is of lower impedance and the impedance of a short-circuit measuring and/or driving arrangement built into the inductances system at the measuring terminals (i1, i21, i22) again is of even lower impedance and the sum of the induced rungs currents (iL/n) in each 
6.	Claims 2-9 are also allowed as they further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NEEL D SHAH/Primary Examiner, Art Unit 2868